DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive.
Applicant has provided examiner only with a “clean copy” of the specification and not a marked up copy.  Therefore, examiner is unable to determine what, if anything, applicant has amended.  Please see MPEP 714 (II) B “Replacement paragraphs must include markings to show the changes”.  Specification is objected to.  Applicant is again reminded to comply with amendment practices.  
Examiner thanks applicant for clarifying amendments.
Applicant asserts Rogers is mounted on the top of a door, while the claimed device is “under the bottom of the door”.  Examiner notes that applicant has not claimed where the hinge is in relationship to the door.  Further, examiner notes previously cited Marinho is mounted to the bottom edge of a door.  
Applicant asserts Rogers can only rotate 90 degrees between stops, but does not provide support for this assertion.  Examiner finds no mention of “stop” OR “90” degrees, and as such, is not persuaded by this argument.  Examiner contends that based on the shape of the cam shown in figure 1, the device of Rogers has one resting point, which is the closed position.
Applicant asserts Rogers is mounted at the top edge of a door, of which examiner agrees.  However, applicant has not claimed where the claimed hinge is mounted to the door.  Applicant asserts Rogers discloses the hinge mounted at the top of the device “was not made to support the weight of the door”.  Examiner notes that this is not disclosed in Rogers.  Examiner notes that the functional language 
Applicant asserts “articulated arms limit he rotation of the door to a maximum of 90 degrees”.  Rogers discloses “Second arm 30 of this pair is pivoted to the first arm 29 as shown at 30, and is secured to the door frame 33” (page 1 line 110), and the pair “open and close like scissors” (page 1 line 107).  Therefore, examiner notes that the arms do not limit rotation, since they are mounted to the door and frame.  Examiner further notes that previously cited Marinho does not utilize the mounting method with “arms” as taught in Rogers.  Applicant does not claim “allows its installation at any point along the bottom of the door”, nor does this phrase further limit the structure of the hinge.
Applicant makes general allegations of limited application and mechanical failures and does not correspond these comments to claim language.
Regarding claim 4, applicant argues “claimed device is self-contained which does not require any external element…for its operation”.  Examiner notes that applicant does not correlate this comment/argument to any structural limitation in the claim.  Examiner notes that applicant does not argue Rogers and Horn are nonanalogous art (MPEP 2141.01a), any claimed feature is absent in the modification, or that the combination made by examiner is non-functioning.  Examiner contends applicant these arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding claim 5, applicant argues the sharp surfaces of Marinho would damage the device of Rogers in the location applicant intends to claim, but does not claim.  Further, examiner notes that Marinho is a “flor mounted door hinge” (claim 1) mounted “on the lower edge of a door” (claim 1), and therefore is capable of performing at the intended location of applicant’s device.

Specification
The substitute specification filed 6/29/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: Applicant has provided examiner only with a “clean copy” of the specification and not a marked up copy.  Therefore, examiner is unable to determine what, if anything, applicant has amended.  Please see MPEP 714 (II) B “Replacement paragraphs must include markings to show the changes”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102a1 as being anticipated by 1090879 Rogers.
Regarding claim 3, Rogers discloses a door and hinge system, comprising, 
a door and a hinge, the hinge further comprising:
a housing 10 (mounted in the door), a rotationally fixed drum cam 11, a rotatable drum cam 25 and a spring 15, 
the housing 10 having a bottom surface and an open top end (for engaging door frame 33), 
the spring 15 located at the bottom end of the housing seated on the bottom surface, 
the rotationally fixed drum cam 11 located inside the housing 10, above the spring 15 (figure 1), the rotation being fixed by one or more tangential grooves (“key ways” 13) in the outer surface of the rotationally fixed drum cam 11 that engage one or more shoulders (“screws 12”) that extend inward from the inner surface of the housing 10 (figure 1), the engagement preventing rotation but allowing vertical movement upward and downward inside the housing (“vertically movable piston or plunger 11” lines 30-35), the spring 15 configured to exert a force tending to lift upward the rotationally fixed drum cam and allowing retraction downward in the presence of a sufficient downward force (“piston is normally pressed outward and upward by the spiral spring 15” line 44), 
the rotatable drum cam 25 located inside the housing 10 above the rotationally fixed drum 11 (Figure 1), the upper end of the rotatable drum cam 25 further comprising a top pin 24 (which is integral with the cam 25, lines 68-70) configured to form a rotationally fixed engagement with a hole in the door bottom (the insert is non-cylindrical in cross section, which means it is capable of having a rotationally fixed engagement with the hole of any surface) and that engages a hole (figure 1) in the upper end of the rotationally fixed drum cam 11, 
the lower surface of the rotatable drum cam 25 and the upper surface of the rotationally fixed drum cam 11 each having radially arrayed convex and concave contours (with cam surface convex at the top of incline 14, and the concave contour and the nadir of the incline 14) such that the rotation of the rotatable drum upon the rotationally fixed drum creates points of rotation comprising: 
a stop point in which the convex portions of the rotatable drum cam contact the concave portions of the rotationally fixed drum cam which allows the spring to lift upward the rotationally fixed drum cam (“highest point moves away from the highest point of the piston, the latter will be permitted to rise under the impulse of the spring 15”, line 80-83), and 
a displacement point in which the convex portions of the rotatable drum cam contact the convex portions of the rotationally fixed drum cam and forces downward the rotationally fixed drum cam which in turn compresses the spring (“highest part of the cam opposite the highest part of the cam surface 14 of the piston, the piston will be depressed” line 76-79), 
wherein, as the hinge supports the weight of the door as the door pivots upon the hinge as the door transitions through its full range of positions (hinge of Rogers supports the door in the upright position during its movements) the closed door corresponds to the stop point and as the door is moved toward an open position the drum rotates from the stop point toward the displacement point and the compressed spring exerts upward force on the rotationally fixed drum which torques the rotatable drum and through the tip pin pushes the door back to the closed position.
Regarding “curved” cam surfaces in Rogers, examiner contends that the surfaces are “curved” with zero curvature.  However, should applicant disagree, please see 103 rejection below.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 3 above, and further in view of 2004/0134029 Horn.
Regarding claim 4, Rogers discloses the hinge of claim 3, which uses a “spiral spring”.  Rogers does not disclose “disc spring”. 
Horn discloses “Examples of resilient member 34 include, but are not limited to, a compression spring, tension spring, torsion spring, gas spring, suspended deadweight, polymeric spring, stack of Bellville washers, etc.” [0028].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any other known resilient member alternative, like Bellville washers as taught in Horn, to perform the compression spring function of the spring 15 of Rogers.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 3 above, and further in view of 2014/0059804 Marinho.
Regarding claim 3, applicant is reminded that in no place does applicant positively claim that the hinge is mounted to the bottom edge of the door.  Examiner notes that the phrase “configured to form a rotationally fixed engagement with a hole in the door bottom” is an intended recitation, as is “as the hinge supports the weight of the door” is an intended recitation. However, since applicant’s intent is to claim the hinge is mounted the bottom examiner applies the following rejection: 
Rogers discloses the structure of claim 1, wherein the hinge body is mounted to the door, and the insert is mounted to the frame.  
Marinho discloses a similar door hinge with a body and a rotating insert, called a “floor hinge”, which is mounted with the body mounted in the floor, and the insert is mounted to the door.
It would have been obvious to one of ordinary skill in the art at the time of the invention to mount the device of Rogers in another known location for similar devices, as shown by Marinho, as the location in Marinho would still provide for the door to be checked, as desired in Rogers.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Regarding “curved” cam surfaces, examiner notes that Rogers discloses flat cam surfaces, and Marinho discloses “v-shaped” cam surfaces.  
Examiner contends it is old and well known in the art to curve the surfaces of a cam, such as the manner taught by 7747005 Konja, and 665603 Henry, both previously cited, as this affects the smoothness of movement, but does not destroy the function of the cam.  A change of shape is 

Regarding claim 5, examiner assumes that applicant is intending to further limit the structure of the concave and convex surfaces to two of each on the cam surfaces.  
Rogers discloses the hinge of claim 3, disclosing one concave and one convex surface per cam surface.  Rogers does not disclose the use of the hinge in the center of a door, nor the use of two concave and convex cam surfaces on each cam.
Marinho discloses a similar hinge having rotational fixed cam 30 with external grooves and two apexes 35 [0028], as well as a rotating cam (40 and 50) having two apexes 45 [0024].  Examiner notes that these apexes of each cam are directly opposite each other, so at 180 degrees from each other.  Marinho also discloses the use of this similar hinge at a central location of a door, as shown in figure 6b.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply additional cam surfaces in the manner of Marinho, to the similar hinge of Rogers, for the purpose of using the Rogers hinge in the location of this similar hinge in figure 6b of Marinho.  Examiner contends that the alteration of the cam surfaces results in a known result of having more than one “catch point” where the spring is most expanded.  Examiner contends that this would be desired for the situation for the use in figure 6b, having a “catch point” for both closed (figure 6a) and open (figure 6c) positions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M MORGAN/Primary Examiner, Art Unit 3677